Citation Nr: 0314152	
Decision Date: 06/27/03    Archive Date: 07/03/03	

DOCKET NO.  99-04 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for bilateral 
defective hearing. 

2.  Entitlement to service connection for coccyx injury with 
low back problems. 

3.  Entitlement to a compensable disability rating for 
bilateral otitis media. 

4.  Entitlement to a compensable disability rating for 
residuals of a fractured proximal phalanx of the left ring 
finger.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active service from September 1961 to October 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1998 and September 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The veteran has withdrawn the 
claim of entitlement to service connection for a bilateral 
knee disorder.  Accordingly, this issue is not before the 
Board at this time. 

The Board must note that in June 1967 it denied service 
connection for a "back condition."  The issue before the 
Board at this time is whether entitlement to service 
connection for a coccyx injury with low back problems should 
be granted or denied.  This issue will be addressed on a de 
novo basis.  If the veteran wishes to reopen his claim of 
service connection for a back disorder unrelated to his 
alleged coccyx injury, he must supply "new and material 
evidence" to reopen the previously denied claim.  The issue 
of "new and material evidence" will be discussed below with 
regard to the veteran's hearing loss claim.  In any event, 
the issue of entitlement to service connection for a back 
disorder unrelated to the coccyx injury is not before the 
Board at this time.  

In October 2002, the Board addressed the claim of service 
connection for "left" ear otitis media.  As correctly noted 
by the veteran at his hearing before the Board in February 
2003, the veteran was service connected for a history of 
otitis media within an October 1966 rating determination.  
Within this rating action, no reference was made to the left 
or right ear and the veteran believes that he was service 
connected for a bilateral condition at this time.  Based on 
the Board's review of the evidence of record, the Board 
agrees with the veteran's contentions.  The Board will 
address the issue of entitlement to a compensable evaluation 
for bilateral otitis media.  
 
In October 2002, the Board remanded this case to the RO to 
schedule a videoconference hearing at the VA Office in El 
Paso, Texas.  The hearing was held in February 2003.  

For reasons that will be made clear below, the claims of 
service connection for bilateral defective hearing on a 
direct or secondary basis, entitlement to a compensable 
disability rating for bilateral otitis media, and entitlement 
to a compensable disability rating for the residuals of a 
fractured proximal phalanx of the left ring finger will be 
addressed in the remand section of this determination.


FINDINGS OF FACT

1.  In October 1966, the RO denied the claim of entitlement 
to service connection for defective hearing; the veteran did 
not file a notice of disagreement to initiate an appeal from 
this determination regarding the defective hearing issue.

2.  Evidence received since the October 1966 rating decision 
is so significant that it must be considered to fairly decide 
the merits of the veteran's claim.

3.  An alleged coccyx injury with low back problems is not 
shown to be related to the veteran's military service from 
September 1961 to October 1964.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to warrant 
the opening of the claim of entitlement to service connection 
for bilateral defective hearing.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).

2.  Service connection for a coccyx injury with low back 
problems is not warranted.  38 U.S.C.A. § 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records make no reference to a coccyx injury.  
He was discharged from active service in October 1964.  On VA 
examination in July 1966, no reference was made to a coccyx 
injury by either the examiner or the veteran.  In January 
1967, the veteran contended that he hurt his back when he 
unloaded supplies and ammunition in 1963.  He made no 
reference to a coccyx injury with low back problems.  

In an October 1966 rating determination, service connection 
for defective hearing was denied.  It was noted at that time 
that a rating of August 1966 deferred the issue of defective 
hearing pending an audiometric examination.  The veteran 
notified the VA that he was unable to report for this exam.  
As the discharge examination of October 1964 did not show 
defective hearing, the claim of service connection for 
defective hearing was denied.  The veteran was notified of 
this determination later that month.  In a notice of 
disagreement dated January 1967, the veteran made no 
reference to his alleged hearing loss in service.  
Accordingly, the October 1966 rating decision became final.  

In September 1998, the veteran petitioned to reopen his 
previously denied claim of service connection for bilateral 
hearing loss.  In August 1999, decades after the veteran's 
discharge from active service, the veteran contended that he 
was injured in October 1961 while at basic training when he 
was kicked in the tailbone.  The veteran has submitted an 
August 1999 statement from his sister indicating that the 
veteran wrote to her in 1961 to inform her that a drill 
instructor had kicked him in the "rear end."  It was 
indicated this happened while the veteran was in boot camp.  
The veteran's sister stated that she did not have the letter 
anymore, but did recall the contents of the letter.

The veteran has also submitted a June 1996 medical report 
from the Texas Workers' Compensation Commission.  At this 
time, the veteran stated to the examiner that he developed 
pain in his low back, left knee and groin areas after an on-
the-job injury in March 1994 (decades after the veteran's 
discharge from military service).  As described by the 
veteran, he was walking in an office, went around the corner, 
stepped on a piece of paper with his left foot, twisted, and 
fell.  He had immediate pain in the left knee, low back and 
right groin area.  The veteran sought emergency treatment.  
X-rays of the lumbar spine showed a bilateral L5 pars defect 
with spondylolisthesis.  He underwent an MRI of the lumbar 
spine in April 1994.  Degenerative disc disease with Grade I 
spondylolisthesis at L5-S1 was found.  Physical examination 
of the low back revealed many difficulties.  No reference was 
made to the veteran's military service.  

In a February 1999 medical report, "R.A.D.M.", Jr., M.D., 
stated that the veteran had undergone a mastoidectomy with a 
tympanoplasty in November 1969.  His history indicates 18 
months of chronic otitis media with a polyp identifiable in 
the external auditory canal coming through the perforation.  
The physician stated, in pertinent part:

This amount of infectious disease could 
have or would have produced a 
neurosensory hearing loss of some degree 
or varying degrees in virtually any 
patient.  Our hearing test shows in the 
left ear that he has a mild nerve-type 
hearing loss with some conductive 
component.  His tympanic membrane was 
intact.  

In his May 2000 substantive appeal, the veteran noted 
extensive efforts to obtain records from Texaco.  The veteran 
contends that Texaco turned him down for a job because of his 
back injury after he left military service.  The veteran has 
reported that he has had no luck in obtaining these records.  

Additional medical records were obtained by the RO or 
submitted by the veteran.  None of these medical records 
attribute the veteran's alleged coccyx injury or back 
disability with the veteran's military service from September 
1961 to October 1964.

In February 1999, the veteran submitted a brief statement 
from a Dr. "S." indicating that hearing loss was the result 
of otitis media. 

At a hearing held before a hearing officer at the RO in 
November 2001, and at a hearing held before the Board in 
February 2003, the veteran reiterated his contention that he 
believed his current back disorder was the result of an 
injury caused in basic training.  The veteran noted that 
since his drill instructor kicked him he had had problems 
with his back.  He indicated that since he was in boot camp 
and did not want his drill instructor to retaliate on him, he 
did not complain about this disorder.  The veteran noted 
treatment following service for his back disorder.  However, 
the veteran also indicated that he did not know if these 
health care providers were still alive and did not believe 
that the RO could get medical records from these health care 
providers.  The veteran also reported that when he left 
military service, he submitted an application for employment 
with Texaco in 1965 and that he was rejected for this job due 
to his back problems.  The veteran noted significant 
difficulties associated with his alleged coccyx injury.  

II.  New and Material Evidence to Reopen the Previously
Denied Claim of Service Connection for Bilateral
Hearing Loss

New and material evidence is defined by regulation as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a)

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet. App. 462 (1994).

At the time of the October 1966 rating decision, the evidence 
of record consisted of service medical records that showed no 
evidence of a bilateral hearing disability.  Current medical 
records appear to indicate a bilateral hearing loss.  Most 
significantly, the Board now has the medical opinion from a 
health care provider who supports the veteran's contention 
that his service-connected disorder has caused bilateral 
hearing loss.  The Board finds this medical evidence is 
sufficient to reopen the veteran's previously denied claim.  
The Board will undertake further development of this issue 
below in the remand section of this determination.


IV.  Entitlement to Service Connection for a Coccyx
Injury with Low Back Problems

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has not undertaken any development of the evidence 
pursuant to 38 C.F.R. § 19.9(a)(2) in this case.  Thus, the 
decision by the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), is not 
applicable.  

Regarding the veteran's claim of service connection for a 
coccyx injury, the Board finds that there has been compliance 
with the provisions set forth in the new law and regulations.  
The record in this case includes examination reports, 
outpatient treatment records, private medical records, and 
the veteran's service medical records.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal that the Board 
could obtain.  Regarding the veteran's alleged loss of 
employment following service due to a back injury in 1965, 
the veteran has indicated that records from Texaco are not 
available and could not be obtained.  Regarding the veteran's 
reference to other treatment for his back disorder following 
his discharge from military service, he has also indicated 
that these medical records are not available.  The Board has 
reviewed the veteran's statements and the evidence of record 
and finds no basis to return this case to the RO in what 
would clearly be a futile effort to obtain records the 
veteran himself has indicated are not available.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this claim.

In May 2002 statement, the veteran reported that he 
understood the requirements of VCAA and that he had been 
informed of the information and the evidence that he was to 
provide to the VA and which evidence the VA would attempt to 
obtain on his behalf.  The veteran specifically indicated 
that he did not have any additional evidence to provide other 
than what has already been reported.  In multiple 
communications between the RO and the veteran, including the 
rating decision, statement of the case, and supplemental 
statement of the case, the veteran has been effectively 
furnished notice of the types of evidence necessary to 
substantiate his claim as well as the types of evidence the 
VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Furthermore, the veteran 
has been notified of the applicable laws and regulations 
which set forth the criteria for entitlement to service 
connection.  The discussions in the rating decision, 
statement of the case and supplemental statement of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought. 

The Board has considered the issue of whether it should 
obtain a VA medical opinion in order to determine the 
etiology of the veteran's alleged coccyx injury.  However, 
based on a complete review of the medical evidence of record, 
including, most importantly, the service medical records, the 
veteran's testimony, and the June 1996 medical report 
prepared for the Texas Workers' Compensation Commission, the 
Board finds no basis to obtain a VA medical opinion regarding 
the etiology of the veteran's alleged disorder.  The Board 
finds sufficient medical evidence is contained within the 
claims folder at this time in order to adjudicate this issue.  
The Board also finds that the notice requirements of the new 
law and regulations have been met.

The issue before the Board is whether the veteran's current 
alleged coccyx injury with low back problems can be 
reasonably associated with the veteran's active service from 
September 1961 to October 1964 based on an injury that 
occurred in 1961 or 1962, more than forty years ago.  
Extensive medical evidence indicates the existence of some 
form of back disorder.  Accordingly, obtaining additional 
outpatient treatment records indicating treatment for this 
disorder would not provide a basis to award the veteran 
service connection for a disorder alleged to have existed 
decades earlier.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.  
Additional recent outpatient treatment records would provide 
no basis to grant this claim.  As a result, the Board may 
proceed to adjudicate this claim.     

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The medical evidence of record clearly indicates low back 
problems.  Accordingly, for the basis of this decision, the 
Board finds that there is medical diagnosis of a current 
disability.  The veteran alleges that he permanently injured 
his coccyx, causing low back problems, during his military 
service more than 35 years ago.  However, the record is 
devoid of any evidence of a coccyx injury with low back 
problems in service.  Medical records do not reflect low back 
problems until decades after the veteran's discharge from 
military service.  When the fact of chronicity in service is 
not adequately supported, as in this case, a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

With regard to the veteran's testimony that his coccyx injury 
with low back problems is related to being injured by his 
drill instructor during service, as a layperson he may be 
competent to report that this injury occurred; however, he is 
not competent to relate his current disability to such 
injury.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Simply stated, while the veteran is competent to 
testify that he injured his coccyx in service, he is not 
competent to relate this injury to a current disorder decades 
after military service.  The Board finds that the medical 
evidence of record, including, most importantly, the June 
1996 report prepared for the Texas Workers' Compensation 
Commission, provides negative evidence against the veteran's 
claim.  Medical evidence submitted by the veteran himself 
indicates a post-service back disorder not related to the his 
military service.  

Records from the Social Security Administration (SSA) also 
support this determination.  For example, within the November 
2001 determination of the Social Security Administration, 
Office of Hearing and Appeals, it is indicated that the 
veteran suffers from "degenerative arthritis of the lumbar 
spine with spondylosis at L5."  No reference is made to a 
coccyx injury with low back problems or the residuals of a 
coccyx injury.  Extensive medical records obtained by the RO 
or submitted by the veteran indicate a back disorder that 
began decades after the veteran's discharge from active 
service.  

Regarding the veteran's contention of extensive treatment for 
this disorder since his discharge from active service, the 
Board finds no basis to find that the veteran has had a 
coccyx injury with low back problems since his discharge from 
active service.  The veteran's own statements to the Board in 
January 1967, years before this claim was filed, yet only 
several years after the alleged drill instructor incident 
occurred, does not support the veteran's current contention 
that he has suffered from such a injury and the residuals of 
such an injury since military service.  Within his January 
1967 statement, the veteran made no reference to being kicked 
by his drill instructor.  Such an omission provides negative 
evidence against the veteran's claim.  

Based on the veteran's prior claims of service connection, 
the medical evidence of record, the service medical records, 
and a review of the evidence as a whole, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for a coccyx injury with low back 
problems.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Hence, this claim must be denied.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral defective 
hearing is reopened.  To that extent only, the appeal is 
granted.

Entitlement to service connection for a coccyx injury with 
low back problems is denied.


REMAND

With regard to the claim of service connection for bilateral 
defective hearing, the Board believes that additional 
development of this claim is warranted in order to determine 
whether the veteran's current bilateral hearing loss can be 
reasonably associated with his service-connected otitis 
media.  With regard to the claims of entitlement to a 
compensable rating for bilateral otitis media and the 
residuals of a fractured proximal phalanx of the left ring 
finger, the Board believes that additional development is 
warranted.  

At the veteran's February 2003 hearing he indicated that 
additional VA outpatient treatment records were available.  
As noted above, recent treatment of the veteran's back or 
alleged coccyx injury would not provide a basis to determine 
that this disorder is related to the veteran's military 
service more than 35 years ago.  However, recent treatment 
records could provide the basis to award the veteran higher 
disability evaluations for his otitis media or left ring 
finger disorder.  Accordingly, under the VCAA, the Board 
believes that additional development is warranted.  
Consequently, in light of the foregoing, the Board finds that 
further development, as specified below, is warranted.

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
remaining claims.  Specifically, the 
veteran is asked to indicate whether he 
has recently received any treatment of 
his otitis media during its active stage, 
bilateral hearing loss, or treatment for 
his left ring finger.  After securing any 
necessary authorization from the veteran, 
the RO should contact these health care 
providers in order to attempt to obtain 
copies of those treatment records that 
have not been previously secured, 
including any recent treatment by the VA 
in March 2003.

2.  The RO should arrange for a VA 
audiometric and ears, nose and throat 
examination of the veteran to determine 
the nature, extent, and severity of the 
veteran's alleged otitis media and the 
etiology of his alleged bilateral hearing 
loss.  The veteran's claims folder of the 
pertinent medical records contained 
therein must be reviewed by the examiner 
or examiners in conjunction with the 
examination, including copies of all 
previous examinations of the veteran and 
all pertinent outpatient treatment 
records, including the statement of Dr. 
S., received at the RO in February 1999, 
and the medical report of Dr. M., dated 
February 1999.  All necessary tests 
should be performed.  The examiner or 
examiners should record the medical 
complaints, symptoms, clinical findings 
and comment on the following questions:

(a)  Does the veteran currently have 
bilateral hearing loss?

(b)  If bilateral hearing loss is 
found, is it at least as likely as 
not that the bilateral hearing loss 
is etiologically related either to 
the veteran's service-connected 
otitis media or to his military 
service from September 1961 to 
October 1964?  The examiner is asked 
to specifically review the February 
1999 medical report of Dr. M.  

(c)  Does the veteran currently have 
any indications of otitis media?  If 
so, the examiner should indicate the 
nature and extent of this disorder 
based on an objective review of the 
medical evidence of record.  The 
examiner is asked to specifically 
note objective evidence indicating 
the existence of this disorder.  

(d)  The examiner or examiners are 
asked to provide a detailed 
discussion of the rationale for the 
opinions rendered with consideration 
of the pertinent medical evidence of 
record.  

3.  The RO should review the medical 
report(s) to determine if they respond to 
the questions posed by the  Board.  If 
not, the report or reports should be 
returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2. 

4.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


                       
____________________________________________
	A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


